Citation Nr: 0415644	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied entitlement to service 
connection for bilateral hearing loss and for tinnitus.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 2000, and at a Travel Board hearing in 
September 2001 before the undersigned Veterans Law Judge.  
Copies of the hearing transcripts are attached to the claims 
file.

In December 2001, the Board issued a decision denying 
entitlement to service connection for bilateral hearing loss 
and granting entitlement to service connection for tinnitus.  
A motion for reconsideration of the denial of service 
connection for bilateral hearing loss was denied in July 
2002.

The veteran appealed the December 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Secretary of VA and the appellant moved 
that the December 2001 Board decision be vacated and the 
matter remanded insofar as it denied entitlement to service 
connection for bilateral hearing loss, on the stated ground 
that the Board did not provide an adequate statement of 
reasons or bases for its decision.  The parties did not seek 
to disturb the portion of the Board's decision that granted 
service connection for tinnitus.   

In an August 2003 Order, the Court granted the joint motion 
for remand and vacated that part of the Board's December 2001 
decision which had denied entitlement to service connection 
for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

In November 2000, the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim-notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159 (2003).

Evidence of record shows that at the veteran's service 
entrance examination in 1975 audiometric findings of hearing 
loss, somewhat more on the left than the right, were 
reported.  The veteran contends that his pre-existing hearing 
deficit was aggravated in service by the explosion of a hand 
grenade in close proximity to his unprotected ears during 
basic training, and was further aggravated by exposure to 
noisy conditions while serving in Germany around military 
tanks and other heavy equipment.  He complains of increased 
hearing loss since service.

The evidence of record shows findings of bilateral hearing 
loss on the service entrance examination.  The questions for 
consideration are whether there was aggravation of the 
bilateral hearing loss during service and, if not, then 
whether present hearing loss deficits are directly 
attributable to the veteran's active service.  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

In light of the Remand by the Court, and to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A record 
of this notification must be incorporated 
into the claims file. 

2.  The RO should schedule the veteran for a 
VA audiology evaluation to determine the 
nature and etiology of any current hearing 
loss disorder.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner, and the examiner should 
state whether the claims file, to include the 
previous examinations of the veteran's 
hearing acuity, has been reviewed.  The 
examination should include any special 
diagnostic tests that are deemed necessary 
for an accurate assessment.  The examiner is 
requested to express opinions as to the 
following:

(a) Is any hearing loss disorder shown on 
current examination? 

(b)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current hearing loss 
disorder pre-existed service, or is that 
unlikely (i.e., less than a 50-50 degree 
of probability)?  In making this 
determination, the examiner should discuss 
the audiological findings shown at the 
entrance examination in 1975 and at the 
service separation examination in 1979, 
with consideration of the veteran's 
contentions of exposure to acoustic trauma 
in service.  If it is determined that a 
hearing loss disorder pre-existed service, 
is it at least as likely as not that it 
was aggravated during service (i.e., 
underwent a permanent increase in severity 
beyond natural progression in service), or 
that it reflects a natural progression of 
the disorder in service, or that it 
reflects temporary or intermittent flare-
ups that did not result in a permanent 
worsening of the underlying disorder.

(b) If a pre-existing hearing loss 
disorder is not shown in service, the 
examiner should address whether it is at 
least as likely as not that any hearing 
loss disorder found on examination is 
etiologically or causally related to any 
incident of service origin; or is such a 
relationship unlikely?

(c)  The examiner's report should provide 
a complete written rationale for all 
opinions, and should address the question 
of whether, considering established 
medical principles, the veteran's claimed 
acoustic trauma while in service would 
have been expected to cause immediate 
hearing loss, or would have caused hearing 
loss of delayed onset (and, if so, over 
what period of time).  The examiner should 
also address the extent to which, if at 
all, the veteran's advancing age is 
implicated in his hearing loss.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


